DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to amendment filed on July 20, 2022. Claims 1-15 previously have been canceled. No claims have been amended or added. Claims 16-25 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16, 19, 20, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chappelle et al. (US. Pub. No. 2013/0212287 A1, hereinafter Chappelle) in view of Thompson et al. (US. Pub. No. 2002/0078150 A1, hereinafter Thompson).

Regarding claim 16. 
           Chappelle teaches an electronic communication method for autonomously generating a new collaborative communication event while participating in an ongoing communication event (Chappelle teaches in Para. [0006] a new device or system is needed to permit a user to continue communicating in an ongoing communication session while changing the device used to participate and communicate in that communication session and further teaches about a personal computer to a voice call on a mobile phone without requiring any other user actions such as dialing or answering the call on the mobile phone as narrated in Para. [0037]. A personal computer is used to autonomously to generate a new collaborative communication), the method comprising: monitoring, by a computer based system, the ongoing communication event in which an active user is one among two or more participants for message data associated with the ongoing communication event (Chappelle teaches in Para. [0034]-[0035] help provide a communication session management service that enables a user to control multi-modal sessions from one or more devices when run on the communications device via one or more processors of that device and provided input may be to cause the communication device to cause an active communication session to be moved from one device to another seamlessly so that the user may continue to participate in the communication session, but use a different device to participate in that ongoing communication session. The different device may replace the device originally used by the user to participate in the ongoing communication session); 
       processing, by the computer based system, the message data associated with the ongoing communication event to determine an intent of the participants to create the new collaborative communication event (Chappelle teaches in Para. [0005] the leaving or reentering of the session is typically undesirable as it creates a delay in the ongoing communication session and can make other participants wait for the user to rejoin the session (i.e., the intent of the participants) to reinitiate a new session to accommodate the needs of that one user); and 
       using, by the computer based system, the intent of the participants to select the new collaborative communication event from a set of available communication functions associated with the active user (Chappelle teaches in Para. [0005] about the ongoing communication session and can make other participants wait for the user to rejoin the session (i.e., the intent of the participants) to reinitiate a new session to accommodate the needs of that one user and further teaches about the user may utilize this display to initiate a move of the communication session to the user's cellular phone 5 or tablet 6. For instance, the user may provide input to the television to select an active communication session identified via the application causing a display of such an active session as narrated in Para. [0053]-[0054]). Chappelle as a whole teaches active and joining ongoing communication session but, Chappelle does not explicitly teach creating, by the computer based system, autonomously or in response to user input from the active user, the new collaborative communication event.
       However, Thompson teaches creating, by the computer based system, autonomously or in response to user input from the active user, the new collaborative communication event (note that team members are equivalent to different users who have the ability to create individually (i.e., autonomously) a communication event that can be active or a new collaborative communication event. Therefore, Thompson teaches in Para. [0012] a tool that facilitates collaboration among geographically-dispersed members of a team (i.e., users) by creating a virtual team environment that provides dynamic preference and presence information to permit communications sessions among team members to be transparently established and further the team member invites one or more new participants to join an active communications session. These new participants may be a member of the team, or alternatively may be any other individuals as narrated in Para. [0135]. See also Para. [0014], [0020]-[0021], [0023] and [0098]. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the prior art of record addressed all the limitations as stated above).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thompson by including a method of creating new participants may be a member of the team, or alternatively may be any other individual (i.e., autonomously) for whom appropriate contact information is available ([0098] and [0135]) into Chappelle invention. One would have been motivated to do so in order to the system enables automatically using the communication preferences of the users to control the setup of the communication sessions in which the user is participant in the same collaborative session. 
Regarding claim 19. 
          Chappelle in view of Thompson further teaches wherein the creating includes selecting, by the computer based system, a group of participants for the new collaborative communication event based on the intent of the participants and based on at least one of a contact listing or directory associated with the active user, social media data for the active user (Chappelle teaches in Para. [0005] about the ongoing communication session and can make other participants wait for the user to rejoin the session (i.e., the intent of the participants) to reinitiate a new session to accommodate the needs of that one user and further teaches about the user may utilize this display to initiate a move of the communication session to the user's cellular phone 5 or tablet 6. For instance, the user may provide input to the television to select an active communication session identified via the application causing a display of such an active session as narrated in Para. [0053]-[0054] and Thompson also teaches in Para. [0098] and Para. [0065] elements of the collaboration services suite 2 in respect of the creation and/or editing of a personal profile and the team member can then submit the new (or amended) communications preferences information to the VTE server 40 at 184 (i.e., the computer based system) new communications-related capabilities to facilitate collaboration among geographically dispersed members of a team (i.e., group of percipients). As used in this document, the word "team" means any group of interested parties that have a desire to collaborate for business, academic, political or social reasons and further teaches in Para. [0090]-[0091] in FIG. 11, layer 1 of the menu-tree enables the user to access three general categories of functionality, namely a "contact" category 156 for accessing functionality related to communications with other persons; a "profiles" and within each category of functionality, layers 2 and 3 of the menu-tree may be populated as required to enable rapid and intuitive access to the functionality of the VTE client application 44. Thus, as shown in FIG. 11, within the "contact" category 156, the illustrated embodiment presents five options), and historical data for participants of prior communication events involving the active user (Thompson teaches Para. [0086] that the virtual team space 122 instantiated by the VTE client application 44 operates to enable a respective team member to interact with the collaboration services suite 2 in order to obtain preference and presence information respecting each of the members of the team (i.e., participants), as well as to initiate communications and join active communications sessions involving one or more other persons (who may or may not be members of the team, for example, team member data (including preference and presence information); invitations for inviting the team member to join a team and/or a communications session. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the prior art of record addressed all the limitations as stated above).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thompson by including a method of creating new participants may be a member of the team, or alternatively may be any other individual (i.e., autonomously) for whom appropriate contact information is available and enable a respective team member to interact with the collaboration services suite 2 in order to obtain preference and presence information respecting each of the members of the team (i.e., participants), as well as to initiate communications and join active communications sessions involving one or more other persons ([0098], [0135] and [0086]) into Chappelle invention. One would have been motivated to do so in order to the system enables automatically using the communication preferences of the users to control the setup of the communication sessions in which the user is participant and further for defining the preferences of the respective team members for participating in each of the different types of communication in an efficient manner.
Regarding claim 20.
             Chappelle in view of Thompson further teaches wherein the creating includes adding, by the computer based system, one or more additional participants to the ongoing communication event or generating, by the computer based system (Chappelle teaches in Para. [0037] user's cellular phone may be configured to permit the user to control which device is used to participate in an ongoing communication session by utilizing an interface that only requires relatively simple input from the user and further Thompson teaches in Para. [0091] namely New Session 162 and Active Session 164 are directly related to communications sessions. As its name implies, the New Session option 162 is used to initiate a new via voice, multi-media or text communications session…, the Active Session option 164 is used to open a session invite object 172 to initiate the formulation and sending of an invitation to another team member to join an ongoing  via voice, multi-media or text communications session (i.e., inviting into the ongoing session indicates that “adding one or more participants in ongoing communication event)), a list of participants for the new collaborative communication event that differs at least in part from the participants of the ongoing communication event (Thompson teaches in Para. [0065], new communication -related capabilities to facilitate collaboration among geographically dispersed members of a team (i.e., group of percipients) and further teaches in Para. [0131] that the information identifying (e.g. by way of the personal identifier) the person who invited the team member to join the communications session. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the prior art of record addressed all the limitations as stated above).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thompson by including a method of facilitate collaboration among geographically dispersed members of a team (i.e., group of percipients) ([0065]) into Chappelle invention. One would have been motivated to do so in order to process and provide an improved communication session between team members in an efficient manner. 
Regarding claim 21.
Claim 21 incorporates substantively all the limitation of claim 16 in a non-transitory computer-readable medium form and is rejected under the same rationale. 
Regarding claim 24.
Claim 24 incorporates substantively all the limitation of claim 19 in a non-transitory computer-readable medium form and is rejected under the same rationale. 
Regarding claim 25.
Claim 25 incorporates substantively all the limitation of claim 20 in a non-transitory computer-readable medium form and is rejected under the same rationale. 

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chappelle in view of Thompson further in view of Cookson et al. (US. Pub. No. 2016/0259778 A1, hereinafter Cookson).
Regarding claim 17. Chappelle in view of Thompson teaches the electronic communication method of claim 16.
         Chappelle in view of Thompson does not explicitly teach wherein the processing comprises using natural language processing (NLP) based on-2-Application No.: 16/858,386 Attorney Docket No. 12694.0287-00000data gathered, by the computer based system, from a set of previously monitored communications in which the active user was a participant and based on keywords associated with creation of a new communication function.
          However, Cookson teaches wherein the processing comprises using natural language processing (NLP) based on-2-Application No.: 16/858,386 Attorney Docket No. 12694.0287-00000data gathered, by the computer based system, from a set of previously monitored communications in which the active user was a participant and based on keywords associated with creation of a new communication function (Cookson teaches in Para. [0361] and Para. [0366] Natural Language Processing (NLP) step 102 the text of the digital communication can be parsed and annotated. The language of the text can then be identified 106 so that subsequent NLP processing operates using the corresponding linguistic, lexical and syntactic patterns and text can then be annotated so as to distinguish each of the tokens (e.g. words, numbers, punctuation, etc.) and each of the segments (e.g. sentences, sentence fragments, etc.) 108 and analyzing the adjectives and other nouns related the semantic reference, word or phrase descriptors 130 can be identified. For example, in the sentence “Did you complete the applicant form?”, the word “applicant” is a descriptor of the artifact “form”. Subject matter extraction 132 can be used to analyze the entire communication text, as well as the text of previous related communications, to identify subject matter(s) that may be related to the referenced artifact and metadata correspond directly to keywords, key phrases and attributes that can later be used as criteria and further teaches in Para. [0269] that the communications, from time to time, one of the communicators will forget to reference the file number in a new communication. If over the last two month period, their communications have been about a particular matter, the system can be configured to automatically assign the message to that file).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cookson a method of using Natural Language Processing (NLP) for processing operates using the corresponding linguistic, lexical and syntactic patterns and text ([0361] and [0366]) into Chappelle in view of Thompson invention. One would have been motivated to do so since this method involves receiving a digital communication. The communication is analyzed using natural language processing to identify any semantic reference to one or more digital artifacts. The one or more digital artifacts are identified and located and thus helps to improve the customer service, as the systems help to identify complaints, delays or other issues. The current tools are improved, by utilizing the context to ensure suggestions or auto-corrections and further, user's availabilities is generated with a computer processor based on the availability announcements and thus, help the user to enable scheduling multiple meetings in the natural language easily and efficiently.
Regarding claim 22.
Claim 22 incorporates substantively all the limitation of claim 17 in a non-transitory computer-readable medium form and is rejected under the same rationale. 

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chappelle in view of Thompson further in view of Korycki et al. (US. Pub. No. 2017/0068906 A1, hereinafter Korycki).

Regarding claim 18. Chappelle in view of Thompson teaches the electronic communication method of claim 16.
              Thompson further teaches new collaborative communication event is selected in Para. [0098]-[0099] in FIG. 12, a personal profile may be created or edited using a suitable profile editing object (not shown), which enables the team member to select and/or edit device identification and elements of the collaboration services suite 2 in response to the team member accessing the Select Profile option 180 of the menu frame 148 in order to select one of the personal profiles as their current profile (i.e., this indicates that the intent of the participants to select the new collaborative communication event). Also, see Para. [0111] and Para. [0114]), but Thompson does not use the term “communication problem” and thus, Thompson does not explicitly teach wherein the processing comprises identifying, by the computer based system, a communications-related problem during the ongoing communication event and wherein the new collaborative communication event is selected, by the computer based system, to address the communications-related problem.
              However, Korycki teaches wherein the processing comprises identifying, by the computer based system, a communications-related problem during the ongoing communication event and wherein the new collaborative communication event is selected, by the computer based system, to address the communications-related problem (Korycki, Para. [0006] the goal is to predict the problem of a communication in a collaborative communication system and address the problem of the communication of user A through call and/or an instant message. This process functionally is equivalent to the process of “the collaborative communication event is selected to address the communications-related problem”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of predicting a problem in a collaborative communication event and addressing the problem of communication ([0006]) of Korycki into the teachings of Thompson by including new communications-related capabilities to facilitate collaboration system ([0098]-[0099]). One would have been motivated to do so since this method helps to identify easily the failed collaborative communication event and as a result, the system reconnecting the participant in the collaborative event automatically and thus, helps to develop predictive models that dramatically improve the quality of people ranking and recommendation for a variety of workloads and prediction tasks in an efficient manner.
Regarding claim 23.
Claim 23 incorporates substantively all the limitation of claim 18 in a non-transitory computer-readable medium form and is rejected under the same rationale. 
Response to Arguments
          Applicant argues that Thompson fails to teach "creating, by the computer based system, autonomously or in response to user input from the active user, the new collaborative communication event" as recited by claim 16 and Applicant further reproduced the cited Paragraphs and characterizing the teachings of Thompson (Remarks, Page 9).
         In response to the above Applicant’s argument, the Examiner respectfully disagrees because, team members are equivalent to different users who have the ability to create individually (i.e., autonomously) a communication event that can be active or a new collaborative communication event. Therefore, Thompson teaches by providing a tool that facilitates collaboration among geographically-dispersed members of a team (i.e., users) by creating a virtual team environment that provides dynamic preference and presence information to permit communications sessions among team members to be transparently established and further the team member invites one or more new participants to join an active communications session. These new participants may be a member of the team, or alternatively may be any other individuals as narrated in Para. [0012], [0014], [0020]-[0021], [0023], [0098] and [0135]. Furthermore, this particular limitation in question presented in the alternative manner. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the prior art of record Thompson reasonably addressed both limitations in question. 
         Furthermore, Applicant’s arguments (Remarks, Pages 6-8, and 10-12) with respect to the other limitations of claims 16-25 have been considered, but are moot because the arguments do not apply to any combination of the references being used in the current rejection and furthermore the Examiner has introduced a new prior art of record Chapelle to address the limitations in question. 
      Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455